[Brookdale Senior Living Letterhead] September 21, 2007 Via EDGAR & U.S. Mail Ms. Kathleen Krebs Special Counsel Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Mail Stop 3720 Washington, D.C. 20549 Re:Brookdale Senior Living Inc. Definitive Schedule 14A Filed April 27, 2007 Dear Ms. Krebs: Brookdale Senior Living Inc. (the “Company”) hereby acknowledges receipt of the staff’s comments contained in Cheryl L. Grant’s letter dated August 21, 2007 (the “Comment Letter”). The Company is working expeditiously to respond to the Comment Letter. However, in order to fully address the comments contained therein, the Company respectfully requests an extension of time to respond. The Company currently anticipates submitting its response to the Comment Letter on or before October 19, 2007.Based on the conversation you had with a representative of the Company earlier today, we understand that this timetable is acceptable to the staff. We appreciate your assistance with this matter.Please do not hesitate to contact me at (615) 221-2250 if you have any questions or wish to discuss this matter further. Sincerely, /s/ T. Andrew Smith T. Andrew Smith Executive Vice President, General Counsel and Secretary
